Citation Nr: 0616441	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jonas Gaerlan


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to January 
1946.  He died in October 1999, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which declined to reopen 
a claim for service connection for the veteran's death.

The Board observes that the instant appeal is brought by the 
veteran's widow.  On review of the record, it appears that 
the prior claim was brought by the veteran's daughter.  The 
veteran's daughter brought her claim for service connection 
for the cause of the veteran's death in December 1999.  That 
claim was denied by the RO in March 2000.  

Even if the Board were to assume that the veteran's daughter 
had acted on behalf of her family in claiming benefits for 
the veteran's death, the denial of the December 1999 claim 
cannot be held against the veteran's widow.  Where a claimant 
has never received notification of a denial of a claim, the 
one-year period within which to file a Notice of Disagreement 
(NOD), which commences with "the date of mailing of the 
result of initial review or determination," does not begin 
to run and the denial or determination does not become final 
and new and material evidence is not needed to reopen the 
claim.  Hauck v. Brown, 6 Vet. App. 518, 519 (1995) and 
Tablazon v. Brown, 8 Vet. App. 359 (1995); 38 U.S.C.A. § 
7105(b)(1) (West 1991).  

For VA purposes, notice means written notice sent to a 
claimant or payee to his or her latest address of record.  38 
C.F.R. § 3.1(q) (2005).  The widow's address is in Ilocos 
Sur; the daughter's address is in La Union.  The widow cannot 
have been said to have been notified of the prior denial, and 
as such, the denial has not become final, and new and 
material evidence is not needed to reopen the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In April 1999, several months prior to the veteran's death, 
the RO investigated his eligibility for benefits.  In the 
course of investigation, the RO discovered that the veteran 
had suffered a stroke, paralyzing his right side.  The 
veteran died in October 1999, due to hypertensive 
cardiovascular disease.  The appellant claims that her 
husband's death was caused by his service connected 
disability.  The appellant submitted the letter of E.D., 
M.D., who appears to have been the veteran's treating 
physician.  In E.D.'s list of complications secondary to the 
veteran's service connected disability, including progressive 
weakness, malnutrition, and weight loss, he did not mention 
the veteran's stroke.  Also, E.D.'s opinion neglects to 
mention the process by which the gunshot wound resulted in 
the myriad complications he claims are its natural 
consequence.  The omission of a stroke overshadows the 
opinion of E.D. to a degree that the Board cannot rely on his 
opinion without further information.  

The veteran had two treating physicians according to the 
record on appeal.  Neither of those doctors, E.D., M.D. or 
J.P., M.D., has submitted complete treatment records 
regarding the veteran.  The Board notes that the RO has not 
ordered development in this case due to its procedural 
posture.  Therefore, the Board remands for acquisition of the 
veteran's treatment records from E.D. and J.P. and for a VA 
medical opinion as to the likelihood that the veteran's 
gunshot wound caused or contributed to the veteran's death.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the appropriate 
release forms so that VA can obtain any 
treatment records available from Drs. E.D. 
and J.P.  All private treatment records 
should be requested directly from the 
treating physicians.  

2.  After obtaining any available records 
from E.D. and J.P., the claims file should 
be forwarded to a VA examiner for an 
opinion of the matter of nexus between the 
veteran's gunshot wound and his cause of 
death.  The examiner should be asked to 
review and discuss all records of the 
veteran's service and of his service 
connected gunshot wound and, thereafter, 
to provide a medical opinion as to whether 
it is at least as likely as not that the 
veteran's death is related to any aspect 
of his disability.  The examiner should 
also address the opinion of Dr. E.D. and 
what impact, if any, the veteran's stroke 
had on the cause of death.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The RO should then readjudicate the 
claim on the merits.  See Introduction 
above.  If it remains denied, the 
appellant and her representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


